Title: From George Washington to Adam Stephen, 9 January 1756
From: Washington, George
To: Stephen, Adam



[Winchester, 9 January 1756]
To Lieutenant Colonel Adam Stephen, of the Virginia Regiment.Sir,

You are Ordered to proceed from this to Fort Cumberland: and to be accompanied by all the Officers now in Winchester, on your way thither. You are to Reconnoitre well the Ground about Ashby’s-Fort; and from thence down to the mouth of Patterson’s Creek: and inform me, if you meet with a convenient situation to erect a Fort on. If you find none there; take notice of the ground, between that and Fort Cumberland; and Report accordingly as you find it. This account must be transmitted by the first opportunity. You are desired to settle such Recruiting Accompts as have not passed my examination, and call in the balances (which you are to do, to see that the money has not been misapplied:) You are to order the Captains or commanding officers of each Company, to take the most elligible means to complete their Companies agreeable to the Orders issued this day—and you are to see that proper Officers are left to do the duty: and those who are sent out, are to receive a copy of the enclosed Instructions.
You are, so soon as you arrive at Fort-Cumberland, to detach Captain Waggener with two Subalterns, three trusty Sergeants,

three Corporals, a Drummer, and sixty private men, to the South Branch, above the Trough; where they are to erect small Fortresses; and use their utmost endeavours to protect the inhabitants of those Waters. His Orders will be sent to him. When you come to the Regiment, you are to give out in Orders, that every Captain or other officer commanding a Company is to keep exact accompts with, and a pay-roll for, their men; and to take two receipts from each man, for their months’ pay: which are to be entered regularly in separate Books kept for that purpose; one of which books is to be delivered to me after each pay-day; or to the Pay-Master, if I should not be present. If any non-commissioned Officer or Soldier, after having received the Countrys’ allowance of Clothing; should be in want of Shoes, Stockings or Shirts; he is to apply to his Captain: and if it is found that he really does stand in need of any of those things; his Captain, or Officer commanding the Company, is to draw upon the Quarter Master for them; who is to charge those things to the Captain or &c. and the Captain to the men; taking care to deduct the value next pay-day: the balance is then to be paid, and the receipt taken in full.
The Officer is not answerable to the Regiment for the value of those things, in case the men die or desert; unless it can be made appear, it is lost through his neglect, in not charging it, or stopping the value of such thing or things after it is charged.
The Quarter Master must be very careful of all the Stores, &c. committed to his care; as he will be answerable to the Regiment for their disbursments. As soon as you get up, you are to summons the Officers to appear; and to fix upon the proper persons in each Company for Sergeants; having regard to their outward appearances as well as their Moral Characters and Qualifications. John Sallard, and Francis Moreland, have my promises: and I think there are many more of the new ones, that will grace the Officers better than the old ⟨duty⟩ ones, that were made through necessity.
You are to allow three to a Company, according to the Establishment; and when they are ascertained, they will then receive Sergeants pay.
You are to transmit me an account by the first opportunity, of those Officers that are sent out.

Lieutenant John Edward Lomax, with the party guarding the Stores at Connongogee, is to be Relieved.
I must recommend earnestly the strictest obedience to all those Orders; and wishing you success, I am, &c.

G:W.
Winchester, January 9th 1756.    

